PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/546,020
Filing Date: 18 Nov 2014
Appellant(s): Bookbinder et al.



__________________
Stephanie M. Williams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/26/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The claims filed 9/2/2020 are the claims under review.  These claims are not identical to the claims of the Appendix in the Brief or the claims of the Summary of the Claimed Subject matter.   At least the word “and” has been deleted omitted from the second to last line of claim 1. 
The “first issue presented on appeal” (Brief, page 8) is understood to not be appealable because it is directed to an election of species.  As indicated in the MPEP at 1201:  “Some matters which have been determined to be petitionable and not appealable include: a requirement for restriction or election of species, finality, non-entry of amendments, and holdings of abandonment.”  

The following ground(s) of rejection are applicable to the appealed claims.


s 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Berkey 6477305.  (The rejection references to DiGiovanni 2004/0031290 for evidence of the scope of ‘soot body’) 

1.    (Currently amended) A method for forming an optical glass preform comprising:

This is anticipated by col. 1, lines 14-19 of Berkey.

forming a first soot preform having a centerline hole, the first soot preform having a thickness and an outside surface, the first soot preform comprising soot;

This is forming step is clearly anticipated, for example see col. 5, lines 49-61 and col. 6, line 24 of Berkey.


 placing the first soot preform in a furnace;

This is clearly anticipated, for example see col. 6, lines 25-27.

glazing the first soot preform to form a glazed soot preform, the glazing comprising: 

This is anticipated by col. 6, lines 42-47.  Although Berkey does not use the term ‘glazing’ one would understand that the ‘solid sintered glass body’ would be fully vitrified, and thus transparent and glassy, and therefor glazed.
The term ‘soot preform’ is understood to have a scope which encompasses preforms that were made from soot, even if they no longer comprise any soot.   DiGiovanni 2004/0031290 is cited as referring to a preform without soot as being a ‘soot body’ (e.g.. ‘sintered soot body’ at the last of [0010] of DiGiovanni).


sintering the first soot preform to form a closed porosity layer on the outside surface; and

Since the preform is fully vitrified/glassy, the outside surface/layer would also be glassy (i.e. closed porosity).  Berkey col.5, line 57 mentions the layers that constitute the preform.
Appellant urges the sintering only glazes an outside layer, the remainder of the preform is unconsolidated.  Examiner disagrees with this interpretation, nevertheless this interpretation would also be anticipated by Berkey because the soot preform creates a closed porosity layer on the outside.   Anyone who has cooked a steak or baked a cake understands that outer surfaces get heated faster and to a higher temperature than inner portions.  The Berkey outer surface is necessarily heated to the sintering temperature prior to inner portions reaching the sintering temperature. 

applying a vacuum to the centerline hole of the glazed soot preform.



The ‘applying…’ is anticipated by col. 8, lines 30 - 34. Since the vacuum is drawn through the handle, it would inherently remove any gas in the centerline hole thus creating a vacuum within the hole and thus applying a vacuum to the hole. 

Claim 2 is anticipated: Berkey at col. 5, lines 56-60 and figure 2.  32 is the hollow handle. 

Claim 5: See col. 3, lines 26-35 and col. 11, lines 61-65.  One can consider the forming step is also the forming ‘method’.

Claims 6 and 8: See col. 10, lines 57-67 which discloses flowing a drying agent (which is a chlorine compound) into the hole .  It is noted that there is no antecedent basis for “the drying agent from the furnace”.  It is understood  that 88 and 90 (figure 8) are components of the furnace 68.  For claim 8: the chlorine compounds are both inherently drying agents and doping agents.

Claims 5, 14, 17, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Berkey 6477305.

Claim 5 it would have been obvious to simultaneously make more than one preform, depending upon the number of preforms desired.  Thus the sintering and collapsing of claim 5 could be simultaneous with the forming of first soot preform, and thus one can consider that the sintering and collapsing are part of the forming step.  It is noted that the claim 5 overclad and core cane are not linked to the structures/articles mentioned in claim 1. 
Claim 14: it would have been obvious to have the furnace have whatever temperature is suitable for the sintering with no new or unexpected results.  It would have been obvious to heat the furnace as quickly as reasonably possible to save as much time as possible.  Examiner notes that toaster ovens having heating elements which are red hot are commonly used to heat food items to much lower temperatures.  Temperatures of structures/furnaces can be very different from the temperature of items being heated by the furnace. 
Claims 17:  See col. 7, lines 47-60.   There is unclear what the pressure is in the furnace.  It would have been obvious to have the furnace pressure be around ambient, because it is easier/quicker than providing a low pressure or high pressure.
Claim 19: as with claim 5 (above) it would have been obvious to make plural preforms simultaneously.  It would have been obvious to use a single vacuum source for all preforms, because there is no need to have multiple vacuum pumps/sources when only one is needed.  Thus it would have been obvious to apply the vacuum to one preform when flowing gas into the centerline hole.  Col. 12, lines 55-56 discloses a flow rate greater than about 100 sccm. 
Claim 24: see col. 5, lines 56-59.  It would have been obvious to make the layers and preform as thick or as thin as desired with no new or unexpected results.  Furthermore one could also consider two or more consecutive layers to be sub-layers.  For example a group of 5 layers could be considered itself to be a layer.   

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks 4749396 in view of Baumgart 4820322.
The “forming of the first soot preform…” is met by Hick’s ‘formation’ of the unconsolidated outer member 12 (Hicks col. 4, lines 19-21, 49-52).
 The ‘glazing’ and ‘sintering…to form a closed porosity layer outside surface’ is met by Hicks col. 4, lines 64-68.  Hicks uses the term ‘consolidating’ rather than ‘sintering’; one of ordinary skill would understand these terms to be interchangeable.  Hicks figure 4 suggests a glazed layer around 75% of the thickness with the inner unsintered layer 20 the remaining 25% of the thickness.
Hicks does not disclose the step of placing the preform in a furnace. It would have been obvious to perform the glazing (i.e. heating/sintering to create the outer layer of tube 12) in a furnace to retain the heat used and to protect the heating from any drafts.  
Hicks does not disclose applying a vacuum to the centerline hole  Baumgart is evidence (col. 6, lines 41-55) that it is known to use a vacuum assist when collapsing a tube onto a rod, because it causes a pressure gradient to force the tube onto the rod.   It would have been further obvious to apply a vacuum when joining the members (Hicks, col. 5, lines 1-7) so as to assist the collapse/joining of the tube.
Claim 15 it is inherent that the preform undergoes sintering (so as to obtain the preform shown in figure 2 of Hicks)  (col. 3, lines 27-57) during the joining


NEW GROUNDS OF REJECTION
NONE

WITHDRAWN REJECTIONS
NONE

(2) Response to Argument

The arguments directed to claims 31-40 are not being addressed because claims 31-40 are not under rejection/appeal.

It is argued that Berkey does not teach the claimed ‘glazing’ because the resultant preform of Appellant’s invention has a closed porosity layer on the outer surface of an otherwise unconsolidated soot preform.  This is not persuasive because none of the claims under appeal require unconsolidated material.  The preamble of claim 1 recites the method is “comprising” the steps.  As indicated in the MPEP at 2111.03 I: The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Thus the claims do not exclude sintering of all of the layers.  Berkey col. 5, line 57 mentions the layers of the preform prior to sintering. 
The arguments point to [0039] and 28b (of figure 6C) explaining “numeral 28b designates a glazed soot preform that has not been consolidated”.  This is not persuasive because the claims are not limited to figure 6C preform.  The specification at page 7, lines 2-4 makes clear the generic method is directed to each of the soot preforms of figures 5A-5J, 6A-6C, 7A-7C and 8A-8D.  Most notably this includes 5J which reflects an embodiment including glazing/glassing the entire preform.  If Appellant is imputing that [0039] serves as a  definition for ‘glazed soot preform’, Examiner disagrees because the restrictive clause “that has not been consolidated”  provides the reader with the information to identify the type of glazed soot preform 28b is.   There is no quotation marks or the like which would serve as a clear indication that Applicant intends the [0039] to be limit any claim language. 
It is argued that Berkey does not teach the glazing of claim 31. This is not persuasive because Claim 1 does not have claim 31’s language.  Claim 31 is not under appeal.
It is argued that the glazed soot preform of claim 1 is not consolidated.  This is not persuasive because the claim is comprising in nature and thus is open to glazing/glassing/consolidating the entire preform.  More importantly [0049] of Appellant’s specification explains “Glazed layer 35 may be, for example, less than the entirety of soot preform 28”.  As an explicit ‘example’ one would understand being less than an entirety of the preform is not a necessary quality of all glazed layers.  


It is argued that an Office action from 2016 admits Berkey does not disclose forming a closed porosity layer on an outside surface of a soot preform.  This is not persuasive because this finding from 2016 was made in error.  Appellant offers no independent rationale to explain why the Berkey preform lacks a closed porosity layer.   The erroneous statement from 2016 was based on an improper interpretation of the phrase “on the outside surface’.  It was an improper interpretation because it was inconsistent with the specification, specifically at least at [0049] and [0055].  The incorrect interpretation from 2016 considered the limitation to be analogous to glazing a donut where a glazing formed/deposited on (top of) the outer surface of a donut. This narrow interpretation of forming a layer “on an outside surface” is inconsistent with [0049] of Applicant’s disclosure and thus improper.  Also the 2016 interpretation is inconsistent with the specification at page 7, lines 2-3 which indicates the solid, void-free preform of figure 5J (spec. p. 13, lines 14-16) is a ‘soot preform’ made by the process.   Appellant does not appear to offer any rationale to support the prior interpretation beyond Examiner’s erroneous analysis from 2016. 
The comments from 2016 are also  not persuasive because current claim 1 is not the same as the 2016 version of claim 1.  Moreover it is clear from subsequent Office actions that Berkey does disclose all of the elements of claim 1.  More recently, the 4/8/2019 and 10/2/2020 Office actions explains that the glazing step is anticipated by col. 6, lines 42-47.  
Furthermore, Appellant’s specification explains that an outside sintered layer is a (common sense) result of heating in a furnace.  The soot preform is heated from the outside such that the outside surface sinters first.  One of ordinary skill would understand that the heat travels in the same way in the Berkey preform: the outer surface is exposed to the heat from the furnace first and reaches a sintering temperature prior to the inner portions.  
 It is argued that the combination of the outer member and the inner member of Hicks does not include a centerline hole after the inner member 10 and outer member are heated and joined together.  This is not persuasive because it does not appear to be relevant.  Appellant does not point to any claim language which requires a centerline hole after heating and joining.  It is noted that one would expect that Appellant’s method (see dependent claim 5 and [0003]) results in the absence of a centerline hole due to the joining.   Figure 4 of Hicks shows the glazed first soot preform. 
It is argued that the combination of Hicks’ outer and inner member does not have a centerline hole because the hole is filled with the inner member.  This is not persuasive because it appears to rely on some non-specified definition for ‘hole’ without explaining why Hicks’ filled hole avoids the claim.   Examiner notes that Hicks’ filled hole has an equivalent function to Applicant’s hole: it allows gases to escape (Hicks, col. 4, lines 25-33) because of the porous material.  Examiner notes pores are minute holes.   Applicant’s hole 504 in figure 5H is also partially filled (with 47 and 46).  The physical structure of Hicks’s tube 12 is identical irrespective of what is in the hole.  There is nothing in the disclosure which suggests Appellant intend the term ‘centerline hole’ should exclude partially filled holes or somehow exclude a hole with a glass rod within it, such as would result when rod 10 is inserted in tube 12 of Hicks. 
                           





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741                                                                                                                                                                                                        
Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741       

/KAJ K OLSEN/
Quality Assurance Specialist, TC 1700 
                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.